We did not of our own motion raise the objection to the sufficiency of the grounds of the motion for new trial for the reason that the motion did not state or recite that the objection to the evidence was made at the time it was offered for admission; but the solicitor-general raised it, and invoked our ruling thereon. Upon further consideration of the record and the decisions of the Supreme Court and this court, so far as we have *Page 83 
been able to find, they support our opinion as written.Clare v. Drexler, 152 Ga. 419, 420 (5) (110 S.E. 176);Hardy v. Hardy, 149 Ga. 371, 374 (3) (100 S.E. 101);Central of Georgia Railway Co. v. Anderson,43 Ga. App. 189 (158 S.E. 333); Stalnaker v. Baird,54 Ga. App. 734, 737 (189 S.E. 86). The mere fact that the motion recited that the evidence was admitted over an objection, or that the motion recited why the evidence was inadmissible, was not sufficient. Norman
v. McMillan, 151 Ga. 363, 365 (4) (107 S.E. 325). In certifying to such recital in the motion the judge did not certify when the objection to the evidence was made, or when the reason for the objection was stated, whether at the time the evidence was offered, or whether it was made for the first time when the amendment to the motion for a new trial was presented and filed. In the latter instance, it would of course be too late. Neither the objection nor the reasons therefore can be raised for the first time in the motion for a new trial or an amendment thereto. So far as we have been able to ascertain, all approved methods of presenting such grounds of amendment to the motion for a new trial contain, in effect, some such recital as this: "Movant objected to the admission of such evidence at the time the same was offered [or at some other specified proper time at the trial], and then and there urged the following grounds of objection thereto [setting out the objections that were made and the reasons that were urged at the trial]." Such a recital in a ground, when certified to by the judge, enables this court to immediately proceed to pass on the question of the admissibility of the evidence, without having to sift through page after page of the brief of evidence in order to ascertain whether the movant objected at the proper time to the various specified parts of the evidence. the grounds complaining of the admission of specified evidence do not recite at what time the objections set forth in the grounds were made, whether at the trial or later in the motion for new trial, and thus raise no question for consideration by this court.Stalnaker v. Baird, supra. The words in our decision indicating that Geraldine McKinney was in the stolen automobile with the defendant when he was caught driving it have been stricken, as suggested by counsel for plaintiff in error.
Rehearing denied. Broyles, C. J., and Gardner, J.,concur. *Page 84